BY THE COURT:
The motion of appellee to dismiss the appeal is GRANTED, because the appeal is not from a final order. An order of the district court remanding the case to the Secretary for further consideration is generally not a final order. Barfield v. Weinberger, 485 F.2d 696, 698 (5th Cir.1973); see Jordan v. Heckler, 721 F.2d 349 (11th Cir.1983); Howell v. Schweiker, 699 F.2d 524, 526 (11th Cir.1983); Hall v. Heckler, No. 83-7097 (11th Cir. filed May 23, 1983); Chastang v. Heckler, No. 82-7161 (11th Cir. July 7, 1982).